Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 21, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  162790                                                                                               Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  MELISSA REYES, Personal Representative                                                                Elizabeth M. Welch,
  of the ESTATE OF STEVEN CLINTON,                                                                                    Justices
              Plaintiff/Counterdefendant-
              Appellant,
                                                                     SC: 162790
  v                                                                  COA: 352485
                                                                     Oakland CC: 2017-161038-CZ
  OPTIMUM CONTRACTING SOLUTIONS,
  LLC, and ANAMARIA TET,
             Defendants/Counterplaintiffs/
             Third-Party Plaintiffs-Appellees,
  and
  MELISSA REYES and ROMY GELLER,
             Third-Party Defendants.
  ________________________________________/

         On order of the Court, by stipulation of the parties to withdraw the application for
  leave to appeal, the application is DISMISSED with prejudice and without costs.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 21, 2021

                                                                               Clerk